Citation Nr: 0024783	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-01 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for physiological 
diplopia, right eye esotropia, currently evaluated as 30 
percent disabling.

2.  Entitlement to a compensable evaluation from November 2, 
1996, through August 30, 1998, for anxiety neurosis.

3.  Entitlement to an evaluation in excess of 30 percent from 
and after August 31, 1998, for anxiety neurosis.

4.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty in the United States 
Coast Guard (USCG) from February 1992 to August 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which granted service connection for 
physiologic diplopia, right eye esotropia (30%), anxiety 
neurosis (0%), and hemorrhoids (0%).  An effective date of 
November 2, 1996, was assigned.  The appellant duly appealed 
the assigned evaluations and, in an April 2000 rating 
decision, a 30 percent disability evaluation was assigned for 
anxiety neurosis, effective from August 31, 1998.


FINDINGS OF FACT

1.  The appellant's service-connected eye disorder is deemed 
to have the equivalent visual acuity of no worse than 5/200 
and the maximum schedular disability rating for diplopia of 
one eye has been assigned.

2.  The appellant's service-connected anxiety neurosis was 
manifested prior to August 31, 1998, by mild symptoms during 
periods of situational stress that did not require continuous 
medication for control.

3.  The appellant's service-connected anxiety neurosis has 
been manifested from and after August 31, 1998, by active 
anxiety attacks with tremor, causing some occupational and 
social impairment, that are essentially controlled by 
continuous medication and therapy.
4.  The appellant's has mild external hemorrhoids.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for physiological diplopia, right eye esotropia, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 6090 (1999).

2.  The schedular criteria for a compensable evaluation for 
anxiety neurosis from November 2, 1996, through August 30, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 9413 (1999).

3.  The schedular criteria for an evaluation in excess of 30 
percent for anxiety neurosis from and after August 31, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 9413 (1999).

4.  The schedular criteria for a compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the evaluations assigned her 
service-connected eye disorder, anxiety neurosis, and 
hemorrhoids do not reflect adequately the severity of her 
symptomatology.  She asserts that the evaluations should be 
increased.  Where the claimant is awarded service connection 
for a disability and subsequently appeals VARO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 
Vet.App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet.App. 119, 125-126 (1999).  Therefore, the appellant's 
claims continue to be well grounded.
In addition, the record does not indicate the need to obtain 
any additional pertinent records, and is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist the appellant has been satisfied.  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court) has held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson supra. at 126.  The 
Board notes that this appeal arises from an original claim.  
However, the Board has determined that staged evaluations are 
not for application, as the disabilities have not changed 
significantly during the appeal period and uniform 
evaluations are therefore appropriate.  Id.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

1.  Physiologic Diplopia, Right Eye Esotropia

Esotropia is manifest deviation of the visual axis of an eye 
toward that of the other eye, resulting in diplopia.  See 
Dorland's Illustrated Medical Dictionary at 583 (27th 
Ed.)(1988).  Diplopia, or double vision, is rated under 
diagnostic code 6090 of the rating schedule.  See 38 C.F.R. § 
4.84a (1999).  This code provides that, if diplopia exists 
within the central 20 degrees of vision, the equivalent 
visual acuity rating of 5/200 will be assigned.  The notes 
accompanying diagnostic code 6090 provide additional guidance 
for rating diplopia disorders.

Specifically, the ratings under diagnostic code 6090 "will be 
applied to only one eye.  Ratings will not be applied for 
both diplopia and decreased visual acuity or field of vision 
in the same eye.  When diplopia is present and there is also 
ratable impairment of visual acuity or field of vision of 
both eyes the above diplopia ratings will be applied to the 
poorer eye while the better eye is rated according to the 
best corrected visual acuity or visual field."  38 C.F.R. § 
4.84a, Diagnostic Code 6090, Note (2).  Also, "when the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation."  38 C.F.R. § 4.84a, Diagnostic Code, 
Note (3).  Finally, "when diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 
5/200."  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (4) 
(emphasis added).

In this case, VA eye examination in January 1997 revealed 
diplopia in all areas of gaze.  As such, in accordance with 
Note (4) for diagnostic code 6090, VARO determined in 
February 1997 that the equivalent visual acuity for rating 
purposes was "no worse than 5/200" and the maximum 
schedular rating of 30 percent for diplopia of one eye, as 
provided under Table V, 38 C.F.R. § 4.84a, was assigned.

On subsequent VA eye examination in April 1998, the appellant 
reported only "occasional diplopia, which occurs when she is 
tired or has been doing a lot of near work."  At the time of 
this examination, she was experiencing no diplopia.  The 
diagnoses included history of esotropia, of about 2 prism 
diopters, and esophoria, of about 8 prism diopters, which 
tends to manifest itself when a person is tired.  Corrected 
visual acuity was 20/20 in both eyes.

We note that "impairment of muscle function is to be 
supported in each instance by record of actual appropriate 
pathology," and that "[d]iplopia which is only occasional 
or correctable is not considered a disability."  38 C.F.R. 
§ 4.77 (1999).

As the appellant is rated at the maximum schedular level for 
her service-connected eye disorder, the Board observes that 
the only possible basis for increase is through application 
of the extraschedular provisions in set out in 38 C.F.R. 
§ 3.321(b)(1).  However, the appellant has submitted no 
evidence showing that her service-connected eye disorder has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash supra at 227 (1995).

2.  Anxiety Neurosis

With respect to service-connected anxiety neurosis, the Board 
notes that a zero percent evaluation was assigned based on 
the appellant's original claim, effective from November 2, 
1996.  However, thereafter, a 30 percent evaluation was 
assigned effective August 31, 1998.  VARO essentially awarded 
staged ratings.  Accordingly, the Board must consider whether 
the appellant is entitled to a compensable evaluation from 
November 2, 1996, through August 30, 1998, and whether she is 
entitled to an evaluation in excess of 30 percent from and 
after August 31, 1998.

Under 38 C.F.R. § 4.130, Code 9413, a noncompensable 
evaluation is warranted where there is a formally-diagnosed 
mental condition, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
appropriate where there is occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress; a 10 percent rating is 
also appropriate when symptoms are controlled by continuous 
medication.  A 30 percent evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss, (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.133 (formerly § 4.132), Diagnostic Code 9413 (1999) (as 
revised, effective November 7, 1996).

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation where there is objective 
evidence of total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

A review of the evidence of record fails to show that a 
compensable evaluation is warranted for any period of time 
prior to August 31, 1998.  The report of a VA psychiatric 
examination dated January 1997 shows a 2 year history of 
anxiety, initially treated with therapy and Xanax 
unsuccessfully.  However, the appellant indicated that she 
was gainfully employed and the mental status examination was 
unremarkable; in fact, her mood described as "normal."  The 
diagnosis was anxiety, very mild, which was mostly 
situational.  A Global Assessment of Functioning Scale (GAF) 
score of 85 was assigned.  The Board notes that a score 
between 81 and 90 reflects "absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., occasional argument 
with family members)."  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS at 32 (4th ed. 1994) (hereinafter DSM-IV).

Additionally, the VA outpatient treatment records dated prior 
to August 1998 show improving anxiety symptoms.  While VA 
treatment notes dated June through August 1997 show increased 
anxiety secondary to unemployment and changed educational 
plans, and anxiety due to dissatisfaction with her new job, 
she continued to pursue work (employment) and did not require 
continuous medication.  Furthermore, treatment notes dated 
August through December 1997 reflect that the appellant 
denied anxiety attacks and reported improved symptoms.  Use 
of medications was discussed in October 1997, but she 
indicated that non-medication treatment was preferable at 
this time.  Report of VA psychiatric examination dated April 
1998 confirms that the appellant's anxiety symptoms improved.  
On mental status examination at this time, there was "not 
much evidence of anxiety."  The diagnosis was anxiety 
neurosis, almost in remission.  A GAF score of 90 was 
assigned.  The appellant failed to show for scheduled 
appointments at the VA Mental Health Clinic in January and 
April 1998, which suggests that she did not require 
counseling or psychiatric follow-up.

A VA treatment record dated August 31, 1998, entitled 
"Outpatient Mental Health Clinic Emergency Visit 
Information," reflects that the appellant sought emergent 
help for recent onset of tremors and anxiety.  It was noted 
that she took Ativan that morning, which she was given the 
previous day, along with the medication Paxil.  Objectively, 
the appellant was present with tremor and anxiety.  Her 
symptoms reportedly began a few days earlier due to family 
and work stress.  She indicated that she worked in Teletype 
for the local police department, but she resigned that 
position and requested a transfer to records.  The assessment 
was anxiety disorder due to recent stress exacerbation.  
Ativan and Paxil were prescribed.  The appellant was 
scheduled for appointments in September 1998.  She called and 
canceled the first of these appointments, reporting good 
functioning and less nervousness, and she failed to show for 
the second appointment.  An October 1998 treatment note 
reflects that the appellant was feeling better and back to 
her old job with mall security.  She denied recent tremors or 
shakes.  Mental status examination was essentially 
unremarkable, no anxiety or apprehensiveness was detected.  
The assessment was controlled anxiety attacks.  She was 
prescribed medication.  The appellant failed to show for 
subsequent October and November 1998 scheduled appointments.  
A December 1998 treatment note reflects that the appellant 
was stressed by work and school, and that she had stopped 
medications.  Her mood was described as rather anxious, but 
otherwise mental status examination was unremarkable.

VA outpatient treatment notes dated August through December 
1999 show that the appellant had increased anxiety symptoms 
and depression due to multiple stresses combined with lack of 
resources and coping skills.  A hand tremor was observed in 
September 1999.  Her medications were increased and symptoms 
improved although she continued to have work and financial 
stresses (debt and legal problems due to her issuance of bad 
checks).  In December 1999, the appellant reported that she 
quit her job, but that she continued to work part-time at the 
mall.  The most recent treatment entry shows that she was 
moderately anxious and dysphoric, but conversant, alert and 
oriented.  Her affect was somewhat restricted  The assessment 
was recent situationally related increased stress, and 
emotional mixed symptoms.

The complaints and symptomatology demonstrated by the 
evidence of record, discussed above, fails to show that the 
appellant meets the requirements for an evaluation in excess 
of 30 percent for any period from and after August 31, 1998.  
There is no evidence of panic attacks more than once a week 
that result in occupational and social impairment with 
reduced reliability and productivity.  We note that, on VA 
psychiatric examination in May 1999, the appellant's attacks 
were described as "not very frequent and far between" 
although disabling when they occur.  It was noted that she 
was a full-time security guard and attended school.  While on 
mental status examination the appellant seemed hyperalert, 
with an anxious mood and nervous laugh, and speech that was 
loud, rapid, rambling and tangential at times, the impression 
was mild anxiety disorder.  A GAF score of 70 was assigned, 
which reflects the presence of "some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV at 32.  Accordingly, 
the Board finds no basis for an evaluation greater than 30 
percent from and after August 31, 1998.
For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that her service-connected anxiety neurosis has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation (in 
fact, she is working full-time), and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to VARO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

3.  Hemorrhoids

Service connection was established for hemorrhoids by a 
February 1997 rating decision.  A noncompensable disability 
evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic 
Code 7336, based on report of VA general medical examination 
dated January 1997, which showed clinical findings for 
"redundant hemorrhoidal tissue, consistent with a diagnosis 
of hemorrhoids."

Under diagnostic code 7336, a 20 percent rating is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  A 10 percent rating is assigned 
for irreducible, large or thrombotic hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences 
or for hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures.  A noncompensable rating 
is assigned for mild or moderate hemorrhoids.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1999).

Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable evaluation for hemorrhoids. We note that VA 
outpatient treatment records dated since January 1997 are 
silent for hemorrhoid complaints or treatment.  Also, report 
of VA rectal examination dated April 1998 diagnosed only mild 
external hemorrhoids.  Clinical findings were entirely 
negative for an abnormal anus or rectum, signs of anemia, 
evidence of fissure, or indication of thrombosis.  There was 
no evidence of bleeding, and the appellant denied both 
bleeding and swelling of hemorrhoidal tissue.

Accordingly, the evidence shows that the appellant's 
hemorrhoids are no more than mild in severity; therefore, the 
criteria for a compensable evaluation under diagnostic code 
7336 are not met.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that her service-connected hemorrhoid condition has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell 
supra. at 338-39; Floyd supra. at 94-95; Shipwash supra. at 
227.



ORDER

An increased rating for physiological diplopia, right eye 
esotropia, is denied.

An compensable rating for anxiety neurosis from November 2, 
1997, through August 30, 1998, is denied.

An evaluation in excess of 30 percent for anxiety neurosis 
from and after August 31, 1998, is denied.

A compensable rating for hemorrhoids is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

